FILE COPY



    In re Sepco Tubulars, Inc.,
      n/k/a North American
    Interpipe, Inc., a/k/a North
    American Interpipe, Inc., et
           alAppellant/s

                                Fourth Court of Appeals
                                       San Antonio, Texas
                                                April 7, 2014

                                           No. 04-14-00220-CV

              IN RE SEPCO TUBULARS, INC., n/k/a North American Interpipe, Inc.,
                          a/k/a North American Interpipe, Inc., et al.

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Luz Elena D. Chapa, Justice

        On April 2, 2014, relator Sepco Tubulars, Inc. filed a petition for writ of mandamus and
an emergency motion for stay pending a ruling on the mandamus petition. The court has
considered the petition for writ of mandamus and is of the opinion that relator is not entitled to
the relief sought. Accordingly, the petition for writ of mandamus and emergency motion for stay
are DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on April 7th, 2014.


                                                                    _____________________________
                                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1This proceeding arises out of Cause No. 6112, styled United Resources, LP n/k/a Aubris Resources, LP v. Sepco
Tubulars, Inc. n/k/a North American Interpipe, Inc., et al., pending in the 49th Judicial District Court, Zapata
County, Texas, the Honorable Jose A. Lopez presiding.